Citation Nr: 0312764	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for residual scarring 
from shell fragment wounds of the left chest wall and left 
thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from July 1960 to 
August 1964, and from June 1965 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In November 2000, the 
Board (in pertinent part) denied the veteran's claim for a 
compensable rating for residual scarring from shell fragment 
wounds of the left chest wall and left thigh.  However, the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In April 2001, the CAVC 
vacated the Board's decision and remanded for further 
development and adjudication.  The current remand is part of 
the Board's response to the CAVC's mandate.  

REMAND

The veteran underwent a VA scars examination in October 2002, 
and the report of this examination has been submitted to the 
Board.  However, this report was - obviously - received 
subsequent to the issuance of the last statement of the case 
(in May 1999).  Neither the veteran nor his representative 
have waived RO review of this report, and therefore it must 
be returned to the RO for initial consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003); see also 
VAOGCPREC 1-2003 (May 21, 2003). 

The Board also notes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  VA published implementing 
regulations in August 2001, and these were made effective 
from date of the law's enactment.  See 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)) (2002).  The VCAA eliminated the concept 
of a well-grounded claim and redefined VA's obligations to 
notify and assist claimants.  This change in the law applies 
to all claims filed on or after the date of the VCAA's 
enactment, or filed before the date of enactment and not yet 
final as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The CAVC has held that all provisions of the VCAA potentially 
apply to claims pending on the date of the law's enactment, 
and that concerns of fundamental fairness and fair process 
demanded further development and readjudication under the 
VCAA by the lower adjudicatory authority.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001), mot. for recons. denied, 
14 Vet. App. 327 (per curium order), mot. for full Court 
review denied, 15 Vet. App. 21 (2001) (en banc order).  It is 
the RO's responsibility to ensure that all appropriate 
notification and development required by the VCAA is 
undertaken in this case.

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claim on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.   Review the examination report 
associated with the veteran's VA scars 
examination conducted in October 2002.  
If the report is deemed inadequate for 
any reason, return it to the examining 
physician for appropriate revision. 

3.  Review any other pertinent records 
associated with the claims file following 
the issuance of the statement of the case 
in May 1999.  Thereafter, if the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's claim, to 
include a summary of the evidence 
(including the reports of the October 
2002 VA scars examination) and discussion 
of all pertinent regulations (including 
the VCAA).  An appropriate period of time 
should be allowed for response to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


